Citation Nr: 0321328	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  02-01 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to dependency apportionment benefits while 
incarcerated for the period of November 7, 1992 to the date 
of the child's death. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel



INTRODUCTION

The veteran served on active military duty from February 1969 
to February 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


REMAND

In November 2002, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge at the RO.  Unfortunately, 
the tape of this hearing was lost prior to transcription of 
the veteran's testimony.  In June 2003, the Board contacted 
the veteran and offered him an opportunity for another 
hearing.  The veteran responded and indicated that he wanted 
a videoconference hearing at the RO before a Veterans Law 
Judge in Washington, D.C. 

Accordingly, this case is remanded for the following action:

The RO should place the veteran's name on 
the docket for a videoconference hearing 
before the Board at the RO. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No 
action is required by the veteran until he receives further 
notice; however, he may present additional evidence or 
argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




